UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1September 30, 2012. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO. Commission file number:0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1284688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 628 Main Street Danville, Virginia (Address of principal executive offices) (Zip Code) (434) 792-5111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Nox At November 7, 2012, the Company had 7,843,221shares of Common Stock outstanding, $1 par value. AMERICAN NATIONAL BANKSHARES INC. Index Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Consolidated Statements of Income for the three months ended September 30, 2012 and 2011 4 Consolidated Statements of Income for the nine months ended September 30, 2012 and 2011 5 Consolidated Statements of Comprehensive Income for the three months and nine months ended September 30, 2012 and 2011 6 Consolidated Statements of Changes in Shareholders' Equity for the nine months ended September 30, 2012 and 2011 7 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 8 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures about Market Risk 57 Item 4. Controls and Procedures 57 Part II. OTHER INFORMATION Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 58 Item 4. Mine Safety Disclosures 58 Item 5. Other Information 58 Item 6. Exhibits 58 SIGNATURES 2 Part I.Financial Information Item 1. Financial Statements American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) (Audited) September 30, December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Restricted stock, at cost Loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities Demand deposits noninterest bearing $ $ Demand deposits interest bearing Money market deposits Savings deposits Time deposits Total deposits Short-term borrowings: Customer repurchase agreements Other short-term borrowings - Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity Preferred stock, $5 par, 2,000,000 shares authorized, none outstanding - - Common stock, $1 par, 20,000,000 shares authorized, 7,843,221 shares outstanding at September 30, 2012 and 7,806,869 shares outstanding at December 31, 2011 Capital in excess of par value Retained earnings Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data)(Unaudited) Three Months Ended September 30 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 52 35 Other interest income 19 28 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 33 82 Interest on long-term borrowings 84 86 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment 84 94 Bank franchise tax Core deposit intangible amortization Foreclosed real estate, net ) Merger related expenses ) Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income Dividends on preferred stock - 51 Net income available to common shareholders $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data)(Unaudited) Nine Months Ended September 30 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 88 Other interest income 47 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings Interest on long-term borrowings Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities gains (losses), net ) Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization Foreclosed real estate, net Merger related expenses 19 Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income Dividends on preferred stock - 51 Net income available to common shareholders $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 5 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Comprehensive Income September 30, 2012 (Dollars in thousands)(Unaudited) Three Months Ended September 30 Net income $ $ Other comprehensive income: Unrealized gains on securities available for sale Income tax (expense) ) ) Other comprehensive income Comprehensive income $ $ Nine Months Ended September 30 Net income $ $ Other comprehensive income: Unrealized gains on securities available for sale Income tax (expense) ) ) Reclassification adjustment for (gains) losses on securities ) 18 Income tax expense (benefit) 56 (6
